Bischoff, J.
So far as the plaintiff’s recovery in the court below is assailed upon this appeal, it relates to money paid, laid out and expended for the defendant in and about the care of the latter’s tenements. Concededly the plaintiff had been employed as the defendant’s agent, but because the payments were not actually made before the agency was revoked it is claimed that they were voluntary. It sufficiently appears, however, from the testimony taken upon the trial that the payments made were for repairs contracted for by the plaintiff, pending his agency, and upon his personal credit. That under such circumstances the defendant may be answerable for the value of the repairs, as an undisclosed principal, does not absolve the plaintiff from personal .liability to those with whom he contracted. It was his right, therefore, to secure his release by payment and to look to the defendant for reimbursement. In no proper sense are the payments to be regarded as voluntary.
Gildersleeve and Guy, JJ., concur.
Judgment affirmed, with costs.